Citation Nr: 1804344	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Board remanded the appeal in March 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required because the AOJ did not comply with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2014, the Board remanded the appeal, in pertinent part, so that the AOJ could make further attempts to locate all of the Veteran's dental records and associate them with the claims file.  Specifically, the Board instructed the AOJ to "make additional attempts to obtain all of the Veteran's in-service dental records" and noted that "such efforts should include requesting the records from the National Personnel Records Center (NPRC) [and] the dental clinic at Fort Knox."

The Veteran contends that he developed an infection or disease while stationed in Alaska, and that it resulted in the removal of all of his teeth at some point between January 1971 and December 1971 while he was stationed at Fort Knox.  It appears that the relevant dental records are unavailable, despite numerous attempts by the AOJ to obtain these records.  However, the AOJ did not issue a Formal Finding regarding the unavailability of these records as specifically requested by the Board in its March 2014 remand.  The AOJ also did not inform the Veteran of the unavailability of these records in a written notice letter.  Notably, the March 2016 and December 2016 notice letters informed the Veteran that the AOJ was requesting "service treatment records" from the Records Management Center.  This action is necessary before the Veteran's claim can be decided on the merits.  See 38 U.S.C. § 5103A (a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

In addition, in April 2016, the AOJ sent a Personnel Information Exchange System (PIES) request for the Veteran's dental records to Code 13.  In a June 2016 response, the NPRC noted that all available requested records had been shipped to the vendor for scanning into the VBMS claims file.  In a separate June 2016 response, Code 7 noted that the requested records should have been retired to Code 13 and instructed the AOJ to resubmit the request to Code 7 upon receipt of a response from Code 13.  The AOJ did not submit any follow-up request to Code 7.

Finally, in June 2016, the AOJ sent a PIES request for the Veteran's dental records to Code 99.  As acknowledged by the AOJ in a December 2016 email, no response was received from Code 99.  

Accordingly, the case is REMANDED for the following action:

1. Make additional attempts to obtain dental records from the dental clinic in Fort Knox, Kentucky, for the period of January 1971 to December 1971.  Such efforts should include requesting the records from Codes 7 and 99.  All actions to obtain these records should be documented fully in the claims file.  

2. If dental records from the dental clinic in Fort Knox, Kentucky for the period of January 1971 to December 1971 cannot be obtained, issue a Formal Finding regarding the unavailability of those records and notify the Veteran that they are unavailable.  He must be informed of the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  The notification must be documented in the claims file.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




